Appeal from a decision and award of the Workmen’s Compensation Board. That claimant injured his right knee by twisting it while lifting a 35-pound box of chickens in employer’s store and thus suffered an industrial accident seems somewhat improbable on this record, but it is not so incredible *623as to entitle us to reverse the board’s findings on the law. Claimant had difficulty with his knee before the accident; had been treating it and had some sort of covering or bandage on it; no other witness observed the event claimed to be an accident. But claimant testified unequivocally to the “twisting” accident and we are unable to hold on this record that he could not be believed. It may tend to give some possible support to his claim, and the point is made by the Attorney-General in support of the award, that while claimant was observed by a superior in the store to be limping the day before the “accident”, and while appellants claim he had been limping for some weeks before, he was not relieved from duty because of the limping until the day claimant says the accident occurred, which may suggest that the condition was made worse by the work. We think there was a question of fact. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, J. P., Coon, Halpern, Zeller and Gibson, JJ.